UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended March 31, 2009 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 000-28867 (Commission file number) ENERGY COMPOSITES CORPORATION (Exact name of registrant as specified in its charter) Nevada 88-0409170 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4400 Commerce Drive, Wisconsin Rapids, WI54494 (Address of principal executive offices) (Zip Code) (715) 421-2060 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo ý Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:42,070,585 shares as of April 30, ENERGY COMPOSITES CORPORATION FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2009 INDEX Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 PART II.OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 5. Other Information 22 Item 6. Exhibits 23 SIGNATURES 23 1 ENERGY COMPOSITES CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) (Audited) March 31, December 31, 2009 2008 ASSETS Current assets: Cash $ 2,884,096 $ 2,985,289 Accounts receivable, net of allowance for doubtful accounts of $108,000 in 2009 and 2008 1,692,971 2,556,945 Inventories, net 1,073,439 1,353,915 Deferred income taxes 92,000 68,000 Other current assets 73,777 107,423 Total current assets 5,816,283 7,071,572 Property and equipment, net 5,669,787 5,682,457 Other assets: Deferred income taxes 2,387,000 1,787,000 Intangible assets, net 66,583 69,815 Total other assets, net 2,453,583 1,856,815 Total assets $ 13,939,653 $ 14,610,844 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of long-term debt obligations $ 527,908 $ 503,576 Short-term notes payable 1,200,000 1,000,000 Accounts payable 724,547 1,421,423 Accounts payable - related party 157,488 89,372 Accrued expenses 148,245 162,136 Accrued payroll and payroll taxes 360,801 324,339 Customer deposits 53,026 431,775 Total current liabilities 3,172,015 3,932,621 Long-term debt obligations, net of current portion 5,395,510 5,487,293 Stockholders’ equity : Common stock - $.001 par value; 100,000,000 shares authorized, 42,028,901 and 41,579,157 shares issued and outstanding, respectively 42,029 41,579 Additional paid-in capital 10,170,331 8,998,941 Accumulated deficit (4,840,232 ) (3,849,590 ) Total stockholders’ equity 5,372,128 5,190,930 Total liabilities and stockholders’ equity $ 13,939,653 $ 14,610,844 The accompanying notes are an integral part of these consolidated financial statements. 2 ENERGY COMPOSITES CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, 2009 2008 Revenue $ 2,412,669 $ 1,809,117 Cost of goods sold 1,968,202 1,440,217 Gross profit 444,467 368,900 Selling, general and administrative expenses 892,316 452,589 Income (loss) from operations (447,849 ) (83,689 ) Other income (expense): Interest expense (1,174,538 ) (81,838 ) Interest income 7,745 - Total other income (expense) (1,166,793 ) (81,838 ) Loss before provision for income taxes (1,614,642 ) (165,527 ) Income tax provision (benefit) (624,000 ) 28,000 Net loss (990,642 ) (193,527 ) Less: net income attributable to non-controlling interest in variable interest entities - (52,955 ) Net loss attributable to Energy Composites Corporation $ (990,642 ) $ (246,482 ) Net loss per common share - basic and diluted $ (0.02 ) $ (0.01 ) Weighted average shares outstanding - basic and diluted 41,931,223 24,000,000 The accompanying notes are an integral part of these consolidated financial statements. 3 ENERGY COMPOSITES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, 2009 2008 Cash flows from operating activities: Net loss $ (990,642 ) $ (246,482 ) Adjustments to reconcile net loss to net cash used in operating activities: Non-controlling interest in variable interest entities - 52,955 Depreciation and amortization 103,765 81,200 Gain on sale of other assets (150 ) - Amortization of debt discount for imputed interest 948 915 Amortization of discount for warrants and beneficial conversion feature on convertible debt 1,049,213 - Stock issued for interest payments 36,840 - Stock issued for compensation 110,000 - Deferred income taxes (624,000 ) 28,000 Changes in operating assets and liabilities: Accounts receivable, net 863,974 (16,088 ) Inventories, net 280,476 (4,487 ) Other current assets 33,646 (6,943 ) Accounts payable (696,876 ) (99,551 ) Accounts payable - related party 68,116 - Accrued expenses (13,891 ) 30,375 Accrued payroll and payroll taxes 36,462 84,869 Customer deposits (378,749 ) 4,217 Net cash used in operating activities (120,868 ) (91,020 ) Cash flows from investing activities: Purchase of property and equipment (75,130 ) (112,055 ) Proceeds from sale of property and equipment 150 - Net cash used in investing activities (74,980 ) (112,055 ) Cash flows from financing activities: Increase (decrease) in bank overdraft payable - (168,087 ) Net borrowings from lines of credit - bank - (27,691 ) Financing costs for long-term debt (3,320 ) - Net borrowings from short-term notes payable 200,000 506,063 Proceeds from long-term debt - - Payments on long-term debt (102,025 ) (70,642 ) Capital distributions by variable interest entities - (10,000 ) Net cash provided by financing activities 94,655 229,643 Net increase (decrease) in cash and cash equivalents (101,193 ) 26,568 Cash and cash equivalents: Beginning of period 2,985,289 30,739 End of period $ 2,884,096 $ 57,307 The accompanying notes are an integral part of these consolidated financial statements. 4 ENERGY COMPOSITES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1.Basis of Presentation The accompanying unaudited consolidated financial information has been prepared by
